—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Thomas, J.), entered May 4, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
The Supreme Court improperly denied the defendants’ motion for summary judgment. In support of their motion, the defendants established a prima facie case that the infant plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Baldasty v Cooper, 238 AD2d 367; Craft v Brantuk, 195 AD2d 438; Tatti v Cummings, 193 AD2d 596; Stadier v Findley, 148 AD2d 600). Further, the plaintiffs failed to raise a triable issue of fact as to whether the infant plaintiff suffered a medically-determined injury or impairment of a nonpermanent nature which prevented her from performing substantially all of the material acts which constituted her usual and customary daily activities for 90 of the 180 days immediately following the injury (see, Snyder v Perez, 246 AD2d 526; Curry v Velez, 243 AD2d 442; DiPalma v Villa, 237 AD2d 323; Lichtman-Williams v Desmond, 202 AD2d 646). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.